Title: From Thomas Jefferson to Albert Gallatin, 29 December 1807
From: Jefferson, Thomas
To: Gallatin, Albert


                        
                            Th:J. to mr Gallatin
                            
                            Dec. 29. 07.
                        
                        It is impossible to detest, more than I do the fraudulent & injurious practice of covering foreign vessels
                            & cargoes under the American flag: and I sincerely wish a systematic & severe course of punishment could be
                            established. it is only as a punishment of this fraud that we could deny to the Portuguese vessel the liberty of
                            departing. but I do not know that a solitary & accidental instance of punishment would have any effect. the Vessel is
                            bonâ fide Portuguese the crew Portuguese, loaded with provisions for Portugal, an unoffending & friendly country, to
                            whom we wish no ill. I have not sufficiently considered the embargo act to say how far the Executive is at liberty to
                            decide on these cases. but if we are free to do it, I should be much disposed to take back her American papers, & let
                            her go, especially on giving bond & security to land the cargo in Portugal, dangers of the sea & superior force
                            excepted. perhaps it would be proper to require the Captain to give up also his certificate of citizenship, which is also
                            merely fraudulent, has been the ground of the fraudulent conversion, & may be used on the voyage as a fraudulent cover
                            to the cargo. Affectte. salutation
                        
                    